DETAILED ACTION
A complete action on the merits of pending claims 1-16 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “a thermal conductivity of the electrically conductive coat is lower than a heat capacity of the rod” however, thermal conductivity and heat capacity have 
Claims 5-7 are rejected under 112(b) as being dependent on claim 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 9, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Witt US 20090143806 (Witt).
Regarding claim 1, Witt teaches a rod (Fig. 1 and par. [0037] body 108) that includes two side surfaces (Fig. 1 left, right, top or bottom of rod); a heat-insulating coat having a heat insulating property (par. [0041] ceramic); the heat-insulating coat formed on a part of the rod including the two side surfaces of the rod (Fig. 1 and par. [0039] 116 surrounding 108); the heat-insulating coat configured to suppress conduction of heat from a treatment target to the rod (functional limitation this limitation is met as the insulating member suppresses conduction of heat); and an electrically conductive coat having an electric conductive property (par. [0041] layer 110); the electrically conductive coat being formed on the heat-insulating coat (par. [0042]) and positioned such that the electrically conductive coat is configured to contact the treatment target (par. [0042] and Fig. 4).
Regarding claim 2,  Witt teaches a specific heat capacity the heat-insulating coat is greater than a specific heat capacity of the rod, and a thermal conductivity of the heat-insulating coat is lower than a thermal conductivity of the rod (Although Witt does not mention the specific heat and thermal conductivity these are inherent features of the materials in Witt).
Regarding claim 3, Witt teaches wherein the heat-insulating coat is formed of one of: a ceramic material and a heat-resistant material (par. [0042]).
Regarding claim 4, Witt teaches a heat capacity of the electrically conductive coat is less than a heat capacity of the rod, and a thermal conductivity of the electrically conductive coat is lower than a heat capacity of the rod (pars. [0039] and [0041] although Witt does not mention the specific heat and thermal conductivity these are inherent features of the materials in Witt).
Regarding claim 5, Witt teaches wherein the electrically conductive coat includes: an electrically non-conductive coat being configured to repel water (par. [0045] lubricious coating 116) and a plurality of electrically conductive particles dispersed in the electrically non-conductive coat (pars. [0041] and [0042] 116 can include metal particles).
Regarding claim 6, Witt teaches wherein the electrically non-conductive coat includes a fluororesin (par. [0041] PTFE).  
Regarding claim 8, Witt teaches wherein: the rod has an electric conductive property (par. [0039] materials of 108), and the electrically conductive coat is electrically insulated from the rod by the heat-insulating coat (Fig. 4 214 is between 108 and 210).
Regarding claim 9, Witt teaches comprising a transducer configured to generate ultrasonic vibration and configured to transmit the ultrasonic vibration to the rod (par. [0037]).
Regarding claim 13, Witt teaches wherein the rod is used as a vibration transmitting member configured to treat the treatment target by ultrasonic vibration generated by an ultrasonic transducer (par. [0043]).
10 Regarding claims 14 and 15, Witt teaches comprising a reinforcement coat having wear resistance, wherein the reinforcement coat is formed on the heat-insulating coat, comprising a water-repellent coat configured to repel water, the water-repellent coat being formed on the reinforcement coat (par. [0041] lubricant film).
Regarding claim 16, Witt teaches wherein the electrically conductive coat is configured to treat the treatment target with high-frequency energy (par. [0037] ultrasonic energy is considered to be high frequency).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Witt in view of Heim US 20060241589 (Heim).
Regarding claim 7, Witt does not explicitly teach wherein the electrically conductive particles are silver particles.  However, Witt teaches where particles can be aluminum, stainless steel, and molybdenum (par. [0041]).
Heim, in an analogous device, teaches where the particles can be silver, aluminum, copper, tantalum, tungsten, columbium, and molybdenum (par. [0071]).
It would have been obvious to one or ordinary skill in the art at the time the invention was effectively filed to substitute the particles of Witt with silver, as taught by Heim.  The silver is seen to preform equally as well as the particles in Witt as demonstrated in Heim (par. [0071]).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Witt in view of Sanai US 20120203143 (Sanai).
Regarding claims 10-12, Witt teaches comprising a jaw configured to clamp the treatment target between the jaw and the electrically conductive coat (Fig. 1 arm 104), wherein the electrically conductive coat is opposed to the jaw-side electrode (Fig. 3).
Witt does not explicitly teach wherein the jaw includes a jaw-side electrode configured to pass the high-frequency energy between the jaw-side electrode and the electrically conductive coat and wherein the electrically conductive coat is used as an electrode configured to pass the high-frequency energy through the treatment target clamped between the electrically conductive coat and the jaw-side electrode. 
Sanai, in an analogous device, teaches an ultrasonic blade that is used in communication with the movable jaw 31 to transmit electrical energy (pars. [0035] and [0057]).  The portion of the probe has an electrically conductive layer (par. [0036]).
It would have been obvious to one or ordinary skill in the art at the time the invention was effectively filed to modify Witt to use high-frequency current communicating with the layers in the rod and jaw, as taught by Sanai.  This allows for faster tissue dissection (Sanai par. [0005]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794